                                                                       Case 2:21-cv-00004 Document 1 Filed 01/04/21 Page 1 of 6


                                                             1 COGBURN LAW
                                                               Jamie S. Cogburn, Esq.
                                                             2 Nevada Bar No. 8409
                                                               jsc@cogburncares.com
                                                             3 Erik W. Fox, Esq.
                                                               Nevada Bar No. 8804
                                                             4 ewf@cogburncares.com
                                                               2580 St. Rose Parkway, Suite 330
                                                             5 Henderson, Nevada 89074
                                                               Telephone: (702) 748-7777
                                                             6 Facsimile: (702) 966-3880
                                                               Attorneys for Plaintiff
                                                             7

                                                             8                                        DISTRICT COURT
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9                                   CLARK COUNTY, NEVADA

                                                            10      OFELIA MATEO FELARCA, an individual,
                                                                                                                   Case No.:
                                                            11                                  Plaintiff,         Dept. No.:
                    COGBURN LAW




                                                            12           vs.

                                                            13      PARALLON ENTERPRISES, LLC d/b/a                               COMPLAINT
                                                                    PARALLON BUSINESS PERFORMANCE
                                                            14      GROUP, a Foreign Limited-Liability
                                                                    Company,
                                                            15
                                                                                                Defendant.
                                                            16

                                                            17          Plaintiff, Ofelia Mateo Felarca (hereinafter “Plaintiff”), by and through counsel, Cogburn

                                                            18 Law, hereby complains against Defendant as follows:

                                                            19 I.       PRELIMINARY STATEMENT

                                                            20          1.     This is an action for damages brought by an individual consumer for Defendant’s

                                                            21 violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter

                                                            22 “FDCPA”) and Nevada’s adoption of the FDCPA pursuant to NRS 649.370, which prohibits debt

                                                            23 collectors from engaging in abusive, deceptive, and unfair practices.

                                                            24 II.      PARTIES

                                                            25          2.     Plaintiff is a natural person residing in Clark County, Nevada.
                                                                                                             Page 1 of 6
                                                                      Case 2:21-cv-00004 Document 1 Filed 01/04/21 Page 2 of 6


                                                             1         3.      Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(c).

                                                             2         4.      Upon information and belief, Parallon Enterprises, LLC d/b/a Parallon Business

                                                             3 Performance Group (hereinafter “Parallon”) is a Collection Agency engaged in the business of

                                                             4 collecting debts by use of the mails and telephone, and regularly attempts to collect debts alleged

                                                             5 to be due another.

                                                             6         5.      Upon information and belief, Parallon is a foreign entity licensed in the State of

                                                             7 Tennessee and doing business in Nevada.

                                                             8         6.      Upon information and belief, Parallon is not registered with the State of Nevada as
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9 a collection agency or as a foreign collection agency.

                                                            10         7.      Parallon is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6) trying

                                                            11 to collect a “debt” as defined by 15 U.S.C. § 1692a(5).
                    COGBURN LAW




                                                            12 III.    GENERAL ALLEGATIONS

                                                            13         8.      Plaintiff underwent treatment for injuries sustained in a motor vehicle accident on

                                                            14 or about December 13, 2018.

                                                            15         9.      The above referenced treatment for the injuries occurred at Mountain View

                                                            16 Hospital located in Clark County, Nevada.

                                                            17         10.     Prior to undergoing medical treatment, Plaintiff provided Mountain View Hospital

                                                            18 with her valid health insurance.

                                                            19         11.     Mountain View Hospital retained the services of Parallon to seek collection on the

                                                            20 full amount of the subject medical lien.

                                                            21         12.     Mountain View Hospital failed to bill Plaintiff’s health insurance prior to asserting

                                                            22 its rights under the medical lien.

                                                            23         13.     On or about May 15, 2019, Parallon faxed a notice to Plaintiff and her counsel

                                                            24 indicating that $84,185.50 was demanded.

                                                            25
                                                                                                           Page 2 of 6
                                                                     Case 2:21-cv-00004 Document 1 Filed 01/04/21 Page 3 of 6


                                                             1         14.     The $84,185.50 was the only amount listed on the Parallon notice, wherein the

                                                             2 fields for health insurance payments were expressly left blank by Parallon after review of

                                                             3 Plaintiff’s account.

                                                             4         15.     The May 15, 2019, Parallon notice expressly states, “[if] other sources of payment

                                                             5 exist, we ask that such information be provided so that we may accurately calculate and assign

                                                             6 responsibility for payment.”

                                                             7         16.     Parallon was already in possession of Plaintiff’s health insurance information as

                                                             8 was taken during the initial treatment of Plaintiff a year prior at Mountain View Hospital.
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9         17.     Despite being placed on notice of Plaintiff’s health insurance, Parallon seeks

                                                            10 collection of the full alleged medical charges in excess of $80,000, wherein Plaintiff’s health

                                                            11 insurance was not billed prior to seeking collection of the full amount of charges.
                    COGBURN LAW




                                                            12         18.     Parallon, on behalf of Mountain View Hospital, has and continues to collect an

                                                            13 unlawful amount in violation and breach of Nevada’s adoption of the FDCPA.

                                                            14 IV.     CLAIMS FOR RELIEF

                                                            15                                   FIRST CLAIM FOR RELIEF

                                                            16                 (Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692)

                                                            17         19.     Plaintiff realleges and incorporates all preceding paragraphs above as if fully set

                                                            18 out herein.

                                                            19         20.     Nevada adopted the FDCPA pursuant to NRS 649.370, making violations of the

                                                            20 FDCPA also violations of Nevada law.

                                                            21         21.     Defendant was negligent and/or willful, rendering it liable for falsely mispresenting

                                                            22 the character, amount and nature of the debt in violation of 1692e(a)(2)(A).

                                                            23         22.     Defendant was negligent and/or willful, rendering it liable for attempting to collect

                                                            24 an improper balance due, fees, interests and/or expenses not authorized or permitted by law, and

                                                            25 in violation of 1692f(1).
                                                                                                           Page 3 of 6
                                                                      Case 2:21-cv-00004 Document 1 Filed 01/04/21 Page 4 of 6


                                                             1         23.     The basis of that conduct is where Parallon, as a debt collector, sought collection

                                                             2 of a hospital lien amount in violation of NRS 108.645(4) and NRS 449A.156.

                                                             3         24.     Collectively, NRS 108.645(4) and NRS 449A.159 prohibit medical providers from

                                                             4 perfecting a medical treatment services lien without first billing a patient’s medical insurance.

                                                             5         25.     Plaintiff had medical insurance on the date of treatment.

                                                             6         26.     Plaintiff’s medical insrunace was not billed by Mountain View Hospital prior to

                                                             7 Parallon attempting debt collection by demanding full payment of the total medical charges

                                                             8 without consideration for what Plaintiff’s helath sinruance would have satisfied out of the charges.
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9         27.     Defendant’s conduct was negligent or willful or both, rendering it liable for failing

                                                            10 to cease collection of an alleged debt, and not providing proper verification of the debt to the prior

                                                            11 to initiating a lawsuit, in violation of 1692g(b).
                    COGBURN LAW




                                                            12         28.     As a result of the foregoing violations, Defendant is liable for actual damages,

                                                            13 including general damages and special damages in an amount to be proven at trial, but not less

                                                            14 than up to $1,000 per violation, pursuant to 1692k(a)(1).

                                                            15         29.     As a result of the foregoing violations, Defendant is liable for actual damages,

                                                            16 including general damages and special damages in an amount to be proven at trial, but not less

                                                            17 than up to $1,000 per violation, pursuant to 1692k(a)(2)(a).

                                                            18         30.     As a result of the foregoing violations, Defendant is liable for costs and reasonable

                                                            19 attorney fees pursuant to 1692k(a)(3).

                                                            20         31.     Plaintiff hereby prays for actual damages under the FDCPA, and for statutory

                                                            21 damages as set forth above for each and every violation of the Fair Debt Collection Practices Act

                                                            22 proven at the trial of this case, and reasonable attorney fees and costs thereunder.

                                                            23         32.     As a result, Plaintiff has experienced pain and suffering associated with physical

                                                            24 injuries caused by the collision which has required medical treatment. These general damages are

                                                            25 in excess of $15,000.00.
                                                                                                            Page 4 of 6
                                                                       Case 2:21-cv-00004 Document 1 Filed 01/04/21 Page 5 of 6


                                                             1          33.    Plaintiff has been forced to retain the services of an attorney to represent her in this

                                                             2 action and is, therefore, entitled to recover reasonable attorney fees and costs of litigation.

                                                             3                                  SECOND CLAIM FOR RELIEF

                                                             4                                       (Declaratory Judgment)

                                                             5          34.    Plaintiff realleges and incorporates all preceding paragraphs above as if fully set

                                                             6 out herein.

                                                             7          35.    A justiciable controversy has arisen and now exists between the parties concerning

                                                             8 their respective rights and duties related to the application of NRS 108.645(4) and NRS 449A.159
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9 as voiding the Moutain View Hospital medical lien.

                                                            10          36.    Specfically, NRS 108.645(4) and NRS 449A.159 prohibit medical providers from

                                                            11 perfecting a medical treatment services lien without first billing a patient’s medical insurance.
                    COGBURN LAW




                                                            12          37.    Plaintiff asserts the Mountain View Medical lien is void pursuant to NRS

                                                            13 108.645(4) and NRS 449A.159 for failure to bill her health insurance prior to asserting a medical

                                                            14 lien for the full alleged value of the medical treatment wihtout consideation for what offsets would

                                                            15 have been paid by Plaintiff’s health insruance.

                                                            16          38.    The issue is ripe for judicial determination as Parallon seeks collection on the full

                                                            17 alleged medical services amount in excess of $80,000.

                                                            18          39.    Plaintiff asks this Court to determine the rights of the parties.

                                                            19          40.    Plaintiff has been forced to retain the services of an attorney to represent her in this

                                                            20 action and is, therefore, entitled to recover reasonable attorney fees and costs of litigation.

                                                            21 . . .

                                                            22 . . .

                                                            23 . . .

                                                            24 . . .

                                                            25 . . .
                                                                                                             Page 5 of 6
                                                                     Case 2:21-cv-00004 Document 1 Filed 01/04/21 Page 6 of 6


                                                             1 V.      PRAYER FOR RELIEF

                                                             2         WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

                                                             3 Defendant, on all counts, for the following:

                                                             4         1.     Declaratory judgment that Defendant’s conduct violated the FDCPA;

                                                             5         2.     Actual damages;

                                                             6         3.     Statutory damages;

                                                             7         4.     Punitive damages;

                                                             8         5.     Costs and reasonable attorney fees; and
2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
   Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                             9         6.     For such other and further relief as the Court may deem just and proper.

                                                            10         Dated this 4th day of January, 2021.

                                                            11                                                COGBURN LAW
                    COGBURN LAW




                                                            12

                                                            13                                                By:       /s/Erik W. Fox
                                                                                                                    Jamie S. Cogburn, Esq.
                                                            14                                                      Nevada Bar No. 8409
                                                                                                                    Erik W. Fox, Esq.
                                                            15                                                      Nevada Bar No. 8804
                                                                                                                    2580 St. Rose Parkway, Suite 330
                                                            16                                                      Henderson, Nevada 89074
                                                                                                                    Attorneys for Plaintiff
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25
                                                                                                          Page 6 of 6
